T Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 06/07/2019 is acknowledged.
Applicant’s election without traverse of compound 3e, namely,

    PNG
    media_image1.png
    293
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    22
    221
    media_image2.png
    Greyscale
, in the reply filed on 09/10/2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 5-18 are examined in accordance to the elected species .

Expansion of Election of Species Requirement 
 A reasonable and comprehensive search conducted by the Examiner determined that the prior art at the time of the present invention was such that it did not anticipate or render 

    PNG
    media_image3.png
    182
    407
    media_image3.png
    Greyscale
and CF3CO2-

.However, the search has not been expanded to the full scope of claim 1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 & 02/15/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




    PNG
    media_image4.png
    160
    325
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    256
    media_image5.png
    Greyscale

, as antibacterial small molecule that binds to phosphatidylglycerol in bacterial plasma membrane does not reasonably provide enablement for using all of the compounds encompassed by the claims as antibacterial small molecule that binds to phosphatidylglycerol in bacterial plasma membrane. The instant specification discloses efficacy data for inhibiting bacterial growth for compounds 1j, 1i, 1h, 1k, 2d, 3a, 3c, and 3e (see Example6, Table 1).  
Accordingly, the claimed compounds taken together with the present specification suggest that compounds of claim 1 will be inhibiting bacterial growth by binding to phosphatidylglycerol in bacterial plasma membrane.
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to 
1) The nature of the invention and (2) the breadth of the claims: 
Claim 1 is drawn to a genus of compounds having potential activity for inhbiting bacterial growth by binding to phosphatidylglycerol in bacterial plasma membrane
Claims 1- 18 are each extremely broad.  The Markush-type compounds recited in Claim 1 encompasses a diverse set of central scaffold, plurality of functional groups, functional group for binding to an anion, and functional group for glycerin binding.  For this reason, one of ordinary skill in the art may readily envision millions of possible compounds according to the instant claims.  However, the instant specification only discloses four compounds, which, as discussed further below, have substantial structural similarity, that fall within the Markush-type general compounds of Claim 1.  
Thus, the claims taken together with the specification imply that out of the millions of possible compounds represented in claim 1, four compounds, each having substantial structural similarity, may be useful for inhibiting bacterial growth.
3) The state of the prior art and (4) the predictability or unpredictability of the prior art
The pharmacological art requires the screening of potential antibacterial agent candidates in vitro and/or in vivo to determine if the agents exhibit the desired pharmacological activity.
In order to identify compounds for treating any particular fungus one must demonstrate that the antifungal agent candidate interacts with (for example has an “affinity for”, or “binds to”) a biological target, such as an enzyme or receptor and then whether said interaction modulates 
In the present case, the there are no compounds in the prior art to suggest that compounds, above and beyond those disclosed in the present specification will exhibit the asserted utility of inhibiting bacterial growth.   
Typically any potential antifungal agent candidate must first demonstrate a substantial correlation between their biological activity and that of known drug candidates.  However, the pharmacological/physiological art is unpredictable and requires each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As stated in MPEP 2164.02: "’correlation’ as used herein refers to the relationship between in vitro and in vivo animal model assays and a disclosed or a claimed method of use . . . if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate." The more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute.  
For example, it is known that in the pharmacological art “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784; Koralegedara et al., The Journal of Organic Chemistry, 2011, 76, 1930-1933 previously cited in parent case # 16/048,009; and Alliband et al., The Journal of Organic Chemistry, 2013, 78, 356-362 previously cited in parent case # 16/048,009. Specifically, Koralegedara et al. teache several porphyrins designed to bind to both the phosphate anion portion as well as the glycerol hydroxyl groups of phosphatidylglycerol, see Abstract. Moreover, Koralegedara et al. teaches out of the four receptors (4a-4g) that bind to the phosphatidylglycerol, namely

    PNG
    media_image6.png
    203
    1191
    media_image6.png
    Greyscale

only porphyrins 4a, 4b or 4e where x -3 or 4 were found to bind whereas receptors 4c and 4f where x = 6 and receptors 4d and 4g where x = 5 were found not to bind well, see Table 1 and page 1931, first col. Additionally, Alliband et al. teaches out of the four receptors (2-5) that bind to the phosphatidylglycerol, namely

    PNG
    media_image7.png
    434
    627
    media_image7.png
    Greyscale

 only porphyrins 2 and 4 were found to bind whereas receptors 3 and 5 were found not to bind well, see Scheme 1, Table 1, and page 360, first col. As such,  a person skill in the art would not be able predict the broad genus of compounds encompassed by the instant claims to bind to phosphatidylglycerol in bacterial plasma membrane, rendering the inhibiton of bacterial growth. 
5) The relative skill of those in the art  
The level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field.  Custom Accessories, Inc., 807 F.2d at 962.  All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed.Cir.1983).  
Based on the typical education level of active workers in the fields of chemistry, biology, biochemistry, and pharmacology, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art 
That factor is outweighed, however, by the nature of the art which, as noted above, is unpredictable in that seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). 
6) The amount of direction or guidance presented and 7) the presence or absence of working examples:
The instant specification discloses preparation and testing of four compounds (working examples) according to the instant claimed compounds, i.e. compounds 1j, 1i, 1h, and 1k which exhibit a measurable antibacterial activity.
For each of the braod genus of compounds claimed wherein the central scaffold and the plurality of functional groups, at least one functional group for binding to an anion, and at least one functional group for glycerol binding, said scaffold and said functional groups cooperatively forming a three-dimensional complementary binding pocket for said phosphatidylglycerol.
owever, the In brief, the scope of scaffold and funtional group in the claimed compounds encompasses almost any conceivable combination of chemical groups.  Said two sets of functional groups depending from said scaffold, at least one set of functional groups hydrogen bonds with a phosphate anion portion of said phosphatidylglycerol and at least one set of functional groups hydron bonds with glycerol hydroxyls of said phosphatidylglycerol, would exhibit different physical and chemical properties and thus when incorporated into the antibacterial small 
The specification provides guidance that compounds 1j, 1i, 1h, and 1k exhibit the asserted utility of inhibiting bacterial growth. 
(8) The quantity of experimentation necessary:
Therefore, based on the unpredictability in the art, wherein even seemingly minor modifications of the molecule may result in a profound change in pharmacological response, and in light of the limited number of compounds disclosed which control phytopathogenic fungi, and wherein, as noted above, are each structurally closely related, one of ordinary skill in the art would face undue experimentation to synthesize and screen millions of compounds within the scope of claims to determine which of the almost unlimited combinations of groups will inhibit bacterial growth. 


Claim1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  While Applicants are to be in possession of compounds of the compounds of claim 9, namely

    PNG
    media_image8.png
    553
    374
    media_image8.png
    Greyscale

 as antibacterial small molecules that bind to phosphatidylglycerol in bacterial plasma membrane , Applicants are not in possession of the instant claimed genus of small molecule compound that binds to phophatidylglycerol in bacterial plasma membrane as having anti-bacterial activity.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
 The specification places limit on the structure of small molecule compound that binds to phophatidylglycerol in bacterial plasma membrane as having antibacterial activity. From the specification, it is clear that Applicants have possession of compounds of the claim 9, i.e. a urea picket porphyrin and bis-phenol rings linked with bis-amide spacer as being the only recited compound to exhibit antibacterial activity. In fact, the specification fails to disclose the genus of small molecule compounds as having antibacterial activity. The specification fails to describe or teach a specific sufficient representative small molecule species that are encompassed by the 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. In the instant case, the specification fails to provide sufficient descriptive information, such as definitive structural or functional features, or critical conserved regions, of the genus of compounds of the formula (V). The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Thus, no identifying characteristics or properties of the instant compounds of the formula (V) are provided such that one of skill would be able to predictably identify the encompassed molecules as being identical to those instantly claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicants were not in possession of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, 
Therefore, the full breadth of the compounds of the instant claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is separable from its enablement provision (pg. 1115).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alliband et al., Organic & Bioomolecular Chemistry, 2015, 13, 505-512, published on 30 October 2014 and cited in the IDS. 
	Alliband et al. teaches ammonium picket porphyrin receptor 4a, namely

    PNG
    media_image3.png
    182
    407
    media_image3.png
    Greyscale
and CF3CO2-
has been successfully prepared and was shown to bind to phosphatidylglcyerol; the lipid-receptor binding experiment indicated the receptor was able to penetrate either bacterial cell wall and to bind with bacterial inner membrane, see Abstract and page 504. The binding of the compound in the receptor binding experiment would entail that the compound is necessarily contacted to the bacteria.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-18 are rejected under 35 U.S.C. 103 as being un-patentable over Alliband et al., Organic & Bioomolecular Chemistry, 2015, 13, 505-512, published on 30 October 2014 previously cited in the parent case # 16/048,009 in view of Prestwich et al. (US2014/0179742 A1), Stojiljkovic et al., Expert Opin Investig Drugs, 2001 Feb;10(2):309-20, and Rosa et al., Molecules 2014, 19, 2261-2285.
Alliband et al. teaches ammonium picket porphyrin receptor 4a, namely

    PNG
    media_image9.png
    389
    425
    media_image9.png
    Greyscale

has been successfully prepared and was shown to bind to phosphatidylglcyerol; the lipid-receptor binding experiment indicated the receptor was able to penetrate either bacterial cell wall and to bind with bacterial inner membrane, see Abstract and page 504. 
	Alliband et al. does not teach a pharmaceutically carrier and the pharmaceutical carrier recited in the claim. In addition, Alliband et al. does not teach the composition is substantially free of antibiotics and/or antimicrobials peptides. 

Stojiljkovic et al. teaches numerous chemical modifications and the large number of different mechanisms by which porphyrins affect microbial and viral pathogens place porphyrins into a group of compounds with an outstanding potential for discovery of novel agents, procedures and materials active against pathogenic microorganisms, see Abstract. Moreover, Stojiljkovic et al. teaches antibacterial properties such as S. Aureus of porphyrins, see Table 1.  S. Aureus is a gram-positive bacteria. 
	Rosa et al. teaches porphyrins possess fluorescence emission properties, see Title and Abstract. 	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a pharmaceutical carrier such as sterile water or ethanol in admixture with the compound taught by Alliband  or the compound taught by Stojiljkovic et al.  in order to treat S. Aureus infection and monitor said method for changes in fluorescence to arrive at Applicant’s claimed invention. One would have been motivated to do so because Prestwich et al. teaches various pharmaceutical carriers such as water contemplating sterile water and ethanol for formulation pophyrins, because porphyrins exhibit S. aureus activity as taught by Stojiljkovic et al., and lastly because Rosa et al. teaches porphyrins possess fluorescence emission properties, see Title and Abstract. One would reasonably expect the addition of ethanol or sterile water to successfully deliver the porphyrin compounds taught by 
	Accordingly, since the prior art renders obvious the claim, the property recited in claim 8 is necessarily present absent evidence to the contrary. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628